Citation Nr: 0611697	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  04-37 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disability other than post-
traumatic stress disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1976 to September 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Indianapolis, 
Indiana Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that in the September 2004 supplemental 
statement of the case, the RO characterized the veteran's 
claims as one issue.  As a general psychiatric disorder and 
PTSD are two separate and distinct issues, governed by 
separate regulations, the Board has separated the RO's 
characterization into two issues.

These claims were previously remanded by the Board in October 
2005 to be scheduled for a Board hearing.

The veteran participated in a videoconference hearing with 
the undersigned in December 2005.  A transcript of that 
proceeding has been associated with the veteran's claims 
folder.

The issues of service connection for PTSD and a psychiatric 
disability are addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  A rating decision dated in March 2000 denied the 
veteran's claim of entitlement to service connection for a 
nervous condition (currently referred to as a psychiatric 
disability) for lack of new and material evidence.

2.  Evidence submitted subsequent to the March 2000 decision 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection.


CONCLUSION OF LAW

The March 2000 rating decision is final.  Evidence received 
since the March 2000 decision is new and material and the 
veteran's claim of entitlement to service connection for a 
psychiatric disability is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West Supp. 2005); 38 C.F.R. §§ 3.156 (as in effect 
prior to August 29, 2001); 38 C.F.R. §§ 3.104(a), 20.1103 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim for service 
connection for that disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  See Barnett, supra.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).  It does not apply to the veteran's claim as he filed 
his claim to reopen in May 2001.

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001).  In determining 
whether evidence is new and material, the "credibility of 
the evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

By decision dated March 2000, the RO denied the veteran's 
request to reopen his claim for service connection for a 
nervous condition.  Under applicable law and VA regulations, 
that decision is final, and the veteran's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran.  See 38 U.S.C.A. 
§ § 5108, 7105; 38 C.F.R. §§ 3.104 (a), 3.156 (2001).  

It is determined that since the March 2000 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  New evidence consisted of VA outpatient 
treatment records, lay statements, service personnel records 
and hearing testimony.  The March 2000 rating decision denied 
the veteran's request to reopen his claim for a nervous 
condition because the veteran had submitted copies of his 
military personnel records.  There was no evidence of 
treatment for, or a diagnosis of a chronic nervous condition 
having been incurred in or aggravated by military service.


This evidence is not cumulative and redundant.  It has not 
been submitted before.  Since the evidence relates to a 
crucial question in the veteran's case, i.e., whether he 
suffers from a psychiatric disability as a result of a 
disease or injury in service, the newly received evidence is 
of such significance that it must be considered in order to 
fairly decide the merits of the claim, and it is determined 
to be material to the veteran's claim.  Accordingly, the 
claim is reopened, and must be considered in light of all the 
evidence, both old and new.  


ORDER

The claim for entitlement to service connection for a 
psychiatric disability is reopened.  To this extent, and to 
this extent only, the appeal is granted.


REMAND

In December 2005, the veteran participated in a Board 
videoconference hearing.  During the proceeding, the veteran 
recounted his treatment for his psychiatric disabilities, 
including PTSD, since the time of his discharge from service.  
After a thorough review of the veteran's claims folder, the 
Board finds that records mentioned by the veteran during his 
hearing were not associated with the claims folder must be 
obtained before any further adjudication.  The veteran 
testified that he was hospitalized at the VA Medical Center 
in Indianapolis in 1979, and review of his file showed forms 
corroborating hospitalization in January 1979 for psychiatric 
symptoms.

During the December 2005 hearing, the veteran indicated that 
he was receiving supplemental security income (SSI) from the 
Social Security Administration (SSA) for his psychiatric 
disabilities.  Pursuant to Littke v. Derwinski, 1 Vet.App. 90 
(1990), the Appeals Management Center (AMC) should obtain all 
records associated with such determination.

Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED for the following:

1.  The AMC must request the following 
medical records on the veteran's behalf: 
VA treatment and hospitalization 
records from the Indianapolis VAMC 
dated from 1978 to 1979 and from 
1993 to 1994.

If the AMC is unable to locate these 
records, this must be documented in the 
veteran's claims folder.

2.  Ask the veteran to complete releases 
authorizing VA to request the following 
private medical records:

A.  Medical records dated from 1978 
to 1979 from Dr. Clark or the 
Johnson County Mental Health 
Association.

B.  Medical records dated from 1979 
to 1983 from Dr. Cheryl Hummel of 
the Midtown Mental Health Clinic.  
Specifically, request any medical 
records or letters that Dr. Hummel 
wrote on the veteran's behalf 
regarding his application for the 
GI bill.

C.  Medical records from the 
Shelby County Mental Health 
Association.

If the AMC is unable to obtain any of 
these records, this must be documented 
in the veteran's claims folder.
3.  The AMC must contact the SSA and 
obtain any records submitted in 
connection with the veteran's claim for 
SSI for psychiatric disabilities.

4.  The AMC must obtain the veteran's VA 
education file with regard to his claims 
of entitlement under the GI bill and 
associate it with his disability claims 
files.

5.  If, and only if, after receiving the 
medical records requested above, the AMC 
finds credible evidence to support that 
one or more verified stressors exist or 
that other diagnosed psychiatric 
disorders may be associated with military 
service, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination 
with opinions as to the relationship 
between any current psychiatric condition 
and his military service. The report of 
examination should include the complete 
rationale for all opinions expressed.  
The claims folder must be made available 
to the examiner for review.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

6.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran.  
After the veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


